Matter of Nevaeh Karen B. (Tamara B.) (2015 NY Slip Op 08919)





Matter of Nevaeh Karen B. (Tamara B.)


2015 NY Slip Op 08919


Decided on December 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2015

Tom, J.P., Sweeny, Andrias, Gische, JJ.


16280

[*1] In re Nevaeh Karen B., etc., A Dependent Child Under the Age of Eighteen Years, etc.,
andTamara B., Respondent-Appellant, St. Dominic's Home, Petitioner-Respondent.


The Bronx Defenders, Bronx (Saul Zipkin of counsel), for appellant.
Warren & Warren, P.C., Brooklyn (Ira L. Eras of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (John A. Newbery of counsel), attorney for the child.

Order, Family Court, Bronx County (Karen Lupuloff, J.), entered on or about June 13, 2014, which, upon a fact-finding determination that respondent permanently neglected the subject child, terminated her parental rights, and committed the custody and guardianship of the child to petitioner agency and the Commissioner of the Administration for Children's Services for the purpose of adoption, unanimously affirmed, without costs.
Family Court correctly found that reasonable efforts by petitioner to return the child to respondent's home were no longer required (Family Court Act § 1039-b[a]). Petitioner demonstrated that respondent's parental rights to three of the child's older siblings had been involuntarily terminated (id. § 1039-b[b][6]), and respondent failed to show that providing reasonable efforts would be in the child's best interests, not contrary to the child's health and safety, and would likely result in reunification of respondent and the child in the foreseeable future (id. § 1039-b).
The determination of permanent neglect is supported by clear and convincing evidence that respondent failed to plan for the
child's future during the relevant period (see Social Services Law § 384-b[7][a]). Respondent demonstrated a complete lack of insight into her parenting deficiencies and her inability to provide the child with a safe and appropriate home (see Matter of Jennifer S., 61 AD3d 613 [1st Dept 2009]). Moreover, she failed to take steps to correct the conditions that led to the removal of the child from the home, including failing to complete her individual counseling program and missing visitation with the child (see Matter of Ikem B., 73 AD2d 359, 365 [1st Dept 1980]; see also Matter of Tailer Q. [Melody Q.], 86 AD3d 673 [3d Dept 2011]).
We have considered respondent's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 3, 2015
CLERK